Name: Commission Regulation (EEC) No 3502/85 of 12 December 1985 amending Regulation (EEC) No 1577/81 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 12. 85 Official Journal of the European Communities No L 335/9 COMMISSION REGULATION (EEC) No 3502/85 of 12 December 1985 amending Regulation (EEC) No 1577/81 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods HAS ADOPTED THIS REGULATION : Article 1 Article 3 (2) of Regulation (EEC) No 1577/81 is hereby replaced by the following : '2 . For the purpose of determining the weighted average, each average unit price as referred to in Article 1 (2) (a) shall be converted into ECU on the basis of the last conversion rates determined by the Commission and published in the Official Journal of the European Communities prior to the week during which the unit values are to be established. The same conversion rates shall be applied in converting the unit values so obtained back into the currencies of the Member States.'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes ('), as last amended by Regulation (EEC) No 1055/85 (2), and in particular Article 16a (3) thereof, Whereas Commission Regulation (EEC) No 1577/81 (3), as last amended by Regulation (EEC) No 1823/85 (4), established a system of simplified procedures for the determination of the customs value of certain perishable goods ; whereas the application of those provisions in Greece has been deferred until 1 January 1986 ; Whereas it is necessary in determining unit values to base calculations on a readily available standard and, with the application of the simplified procedures to Greece, the existing method for doing so is no longer adequate ; whereas the use of the ECU is considered a suitable basis for achieving this purpose ; Whereas the provisions of this Regulation are in accord ­ ance with the opinion of the customs Valuation Committee, Article 2 This Regulation shall enter into force on 23 December 1985. This .Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1985. For the Commission COCKFIELD Vice-President (') OJ No L 134, 31.5.1980, p. 1 . (2) OJ No L 112, 25. 4. 1985, p. 50 . (3) OJ No L 154, 13 . 6 . 1981 , p. 26 . (4) OJ No L 172, 2 . 7. 1985, p. 9 .